


EXHIBIT 10.4
Performance Share Unit Agreement
This Performance Share Unit Agreement (this "Agreement") is made and entered
into as of _______, 2014 (the "Grant Date") by and between HomeStreet, Inc., a
Washington corporation (the "Company") and [EXECUTIVE NAME] (the "Grantee").
WHEREAS, the Company has adopted the HomeStreet, Inc. 2014 Equity Incentive Plan
(the "Plan") pursuant to which Performance Share Units may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Performance Share Units
provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.Grant of Performance Share Units. Pursuant to Sections 7.3 and 7.4 of the
Plan, the Company hereby grants to the Grantee an Award for a target number of
[TARGET NUMBER] Performance Share Units (the "Target Award"). Each Performance
Share Unit ("PSU") represents the right to receive one share of Common Stock,
subject to the terms and conditions set forth in this Agreement and the Plan.
The number of PSUs that the Grantee actually earns for the Performance Period
(up to a maximum of [MAXIMUM NUMBER]) will be determined by the level of
achievement of the Performance Goal(s) in accordance with Exhibit I attached
hereto. Capitalized terms that are used but not defined herein have the meanings
ascribed to them in the Plan.
2.    Performance Period. For purposes of this Agreement, the term "Performance
Period" shall be the period commencing on April 1, 2014 and ending on December
31, 2016.
3.    Performance Goals.
3.1    The number of PSUs earned by the Grantee for the Performance Period will
be determined at the end of the Performance Period based on the level of
achievement of the Performance Goal(s) in accordance with Exhibit I. All
determinations of whether Performance Goal(s) have been achieved, the number of
PSUs earned by the Grantee, and all other matters related to this Section 3
shall be made by the Committee in its sole discretion.




--------------------------------------------------------------------------------




3.2    Promptly following completion of the Performance Period (and no later
than ninety (90) days following the end of the Performance Period), the
Committee will review and certify in writing (a) whether, and to what extent,
the Performance Goal(s) for the Performance Period have been achieved, and (b)
the number of PSUs that the Grantee shall earn, if any, subject to compliance
with the requirements of Section 4. Such certification shall be final,
conclusive and binding on the Grantee, and on all other persons, to the maximum
extent permitted by law.
4.    Vesting of PSUs. The PSUs are subject to forfeiture until they vest.
Except as otherwise provided herein, the PSUs will vest and become
nonforfeitable on the date the Committee certifies the achievement of the
Performance Goal(s) in accordance with Section 3.2, subject to (a) the
achievement of the minimum threshold Performance Goal(s) for payout set forth in
Exhibit I attached hereto, and (b) the Grantee's Continuous Service from the
Grant Date through the date the Committee certifies the achievement of the
Performance Goal(s) in accordance with Section 3.2. The number of PSUs that vest
and become payable under this Agreement shall be determined by the Committee
based on the level of achievement of the Performance Goal(s) set forth in
Exhibit I and shall be rounded to the nearest whole PSU.
5.    Termination of Continuous Service.
5.1    Except as otherwise expressly provided in this Agreement, if the
Grantee's Continuous Service terminates for any reason at any time before all of
his or her PSUs have vested, the Grantee's unvested PSUs shall be automatically
forfeited upon such termination of Continuous Service and neither the Company
nor any Affiliate shall have any further obligations to the Grantee under this
Agreement.
5.2    Notwithstanding Section 5.1, if the Grantee's Continuous Service
terminates during the Performance Period as a result of the Grantee's death or
Disability, the Grantee will vest on such date in a pro rata portion of the
PSUs, to the extent PSUs would be vested in accordance with Section 4 based on
actual performance during the full quarters employed during the Performance
Period. The pro rata fraction will be calculated by multiplying the PSUs thus
vested by a fraction, the numerator of which equals the number of full months
that the Grantee was employed during the Performance Period and the denominator
of which equals 33. Notwithstanding Section 5.1, if the Grantee's Continuous
Service terminates during the Performance Period as a result of the Grantee's
retirement on or after age 65, the Grantee will vest at the end of the
Performance Period

2



--------------------------------------------------------------------------------




in a pro rata portion of the PSUs in accordance with Section 4 subject to
achievement of the Performance Goal(s) as if the Grantee's Continuous Service
had not terminated. The pro rata portion will be calculated by multiplying the
PSUs thus vested by a fraction, the numerator of which equals the number of full
months that the Grantee was employed during the Performance Period and the
denominator of which equals 33.
6.    Effect of a Change in Control. If there is a Change in Control during the
Performance Period, and (a) the Grantee's Continuous Service is terminated by
the Company or an Affiliate without Cause or by the Grantee for Good Reason, and
the Grantee's date of termination occurs (or in the case of the Grantee's
termination of Continuous Service for Good Reason, the event giving rise to Good
Reason occurs) within twelve (12) months following the Change in Control, or (b)
in the event the Surviving Company declines to formally assume the Company’s
obligations under this Plan or does not place the Participant in a similar plan
with no diminution of the value of the Awards, all outstanding PSUs shall vest
at Target Award levels on the effective date of the Change in Control and shall
be paid no later than sixty (60) days following such Change in Control. Provided
that for a “covered employee” as defined in Code section 162(m), vesting at
Target Award level shall not apply and such payment shall be made only if the
Committee certifies the covered employee’s attainment of the Performance Goal
based on actual performance during the full quarters employed during the
Performance Period.
7.    Payment of PSUs. Payment in respect of the PSUs earned for the Performance
Period shall be made in shares of Common Stock and shall be issued to the
Grantee as soon as practicable following the vesting date and certification
under Section 3.2, but in any event within sixty (60) days following the vesting
date. The Company shall (a) issue and deliver to the Grantee the number of
shares of Common Stock equal to the number of vested PSUs, and (b) enter the
Grantee's name on the books of the Company as the shareholder of record with
respect to the shares of Common Stock delivered to the Grantee.
8.    Transferability. Subject to any exceptions set forth in this Agreement or
the Plan, the PSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee, except by will or the laws of descent and distribution, and upon any
such transfer by will or the laws of descent and distribution, the transferee
shall hold such PSUs subject to all of the terms and conditions that were
applicable to the Grantee immediately prior to such transfer.

3



--------------------------------------------------------------------------------




9.    Rights as Shareholder; Dividend Equivalents.
9.1    Except as otherwise provided herein, the Grantee shall not have any
rights of a shareholder with respect to the shares of Common Stock underlying
the PSUs, including, but not limited to, voting rights.
9.2     If, prior to the settlement date, the Company declares a cash dividend
on the shares of Common Stock, then, on the payment date of the dividend, the
Grantee shall be credited with Dividend Equivalents in an amount equal to the
dividends that would have been paid to the Grantee for each PSU granted to the
Grantee as set forth in this Agreement. Dividend Equivalents shall be withheld
by the Company for the Grantee and interest may be credited on the Dividend
Equivalents withheld at a rate and subject to such terms as determined by the
Committee. Dividend Equivalents shall be subject to the same vesting and
forfeiture restrictions as the PSUs to which they are attributable and shall be
paid on the same date and to the extent that the PSUs to which they are
attributable are settled in accordance with Section 6 hereof. Dividend
Equivalents shall be distributed in cash or, at the discretion of the Committee,
in shares of Common Stock having a Fair Market Value equal to the amount of the
Dividend Equivalents and interest, if any.
9.3    Upon and following the vesting of the PSUs and the issuance of shares,
the Grantee shall be the record owner of the shares of Common Stock underlying
the PSUs unless and until such shares are sold or otherwise disposed of, and as
record owner shall be entitled to all rights of a shareholder of the Company
(including voting and dividend rights).
10.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee's Continuous Service at any time, with or without Cause.
11.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the PSUs shall be adjusted or
terminated in any manner as contemplated by Section 11 of the Plan.
12.    Tax Liability and Withholding.

4



--------------------------------------------------------------------------------




12.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the PSUs and to take all such other action as the Company deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Company
may permit the Grantee to satisfy any federal, state or local tax withholding
obligation by any of the following means, or by a combination of such means:
(a)    tendering a cash payment;
(b)    authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable or deliverable to the Grantee as a
result of the vesting of the PSUs; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or
(c)    delivering to the Company previously owned and unencumbered shares of
Common Stock.
12.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
("Tax-Related Items"), the ultimate liability for all Tax-Related Items is and
remains the Grantee's responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the PSUs or the subsequent sale of any
shares, and (b) does not commit to structure the PSUs to reduce or eliminate the
Grantee's liability for Tax-Related Items.
13.    Non-competition and Non-solicitation; Termination for Cause.
If the Grantee materially breaches any non-competition, nonsolicitation, or
confidentiality agreement to which the Grantee is subject, or the Grantee is
terminated for Cause:
(a)    all Performance Stock Units shall be immediately forfeited; and
(b)    the Grantee hereby consents and agrees that the Company shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that

5



--------------------------------------------------------------------------------




money damages would not afford an adequate remedy. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief.
14.    Compliance with Law. The issuance and transfer of shares of Common Stock
in connection with the PSUs shall be subject to compliance by the Company and
the Grantee with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company's shares of Common Stock may be listed. No shares of Common Stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.
15.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company's principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee's address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.
16.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Washington without regard to conflict
of law principles.
17.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.
18.    PSUs Subject to Plan. This Agreement is subject to the Plan as approved
by the Company's shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
19.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee's beneficiaries,

6



--------------------------------------------------------------------------------




executors, administrators and the person(s) to whom the PSUs may be transferred
by will or the laws of descent or distribution.
20.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law. In the event of a conflict between provisions of this Agreement and the
provisions of existing employment agreements in effect between the Company and a
Grantee from to time, the provisions of existing employment agreements shall
govern.
21.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the PSUs in this Agreement does not create any contractual right or
other right to receive any PSUs or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Except as otherwise provided
in separate employment agreements which may exist between the Company and a
Grantee from time to time, any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Grantee's employment with the Company.
22.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the PSUs, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee's material rights under
this Agreement or under separate employment agreements which may exist between
the Company and a Grantee from time to time, without the Grantee's consent.
23.    Section 162(m). All payments under this Agreement are intended to
constitute "qualified performance-based compensation" within the meaning of
Section 162(m) of the Code. This Award shall be construed and administered in a
manner consistent with such intent.
24.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any

7



--------------------------------------------------------------------------------




portion of any taxes, penalties, interest or other expenses that may be incurred
by the Grantee on account of non-compliance with Section 409A of the Code.
25.    No Impact on Other Benefits. The value of the Grantee's PSUs is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.
26.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
27.    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the PSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the PSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.
28.    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.
 
HOMESTREET, INC.


 
By: _____________________
Name:
Title:
 
[EXECUTIVE NAME]


 
_____________________


8



--------------------------------------------------------------------------------




EXHIBIT 1


Performance Period
The Performance Period shall commence on April 1, 2014 and end on December 31,
2016.




Performance Measures
The number of PSUs earned shall be determined by reference to the Company's
Return on Average Equity (“ROAE”). “Average ROAE” means the arithmetic average
of the ROAE as reported by SNL Financial (or its successor) for each of the 11
fiscal quarters in the Performance Period. (In the case of death or disability,
the average for the quarters completed before such event.)




Determining PSUs Earned
Except as otherwise provided in the Plan or the Agreement, the number of PSUs
earned with respect to the Performance Period shall be determined as follows:
 
Threshold
Target
Maximum
Average ROAE Performance
<7.0%
10.0%
>12.0%
Payout as % of Target
0%
100%
150%
Number of PSUs Earned
0
_________
_________



For Average ROAE between Threshold and Target performance, or between Target and
Maximum performance, the payout will be a linear interpolation rounded down to
the nearest whole number of shares. If Average ROAE for the Performance Period
is less than or equal to 7.0%, no Performance Shares will be awarded (unless
already awarded due to death or disability).





9

